FAULKNER, Justice.
This is an appeal by the State of Alabama from a judgment of the Circuit Court of Shelby County in a highway condemnation proceeding. The only issue before the court was the amount of compensation due the appellees, James and Mar-line Pugh, for 5.60 acres of land.
There are eight assignments of error cited by the State, All of these assignments deal with the trial judge’s actions in ruling on the admissibility of evidence, limiting the argument of counsel and supposedly injecting himself too fervently into the trial of the cause, to the prejudice of the State. We note, however, that not one of these assignments deals with the proposition that the jury’s award was excessive. Because of that fact we are bound to affirm.
In Mims v. Mississippi Power Company, 282 Ala. 90, 209 So.2d 375 (1968), this court reiterated:
“In several cases we have said in effect that where the issue involved in the trial of a condemnation case relates solely to damages and compensation to which a landowner is entitled, and the amount of the verdict of the jury is not questioned on appeal, assignments of error relating to the correctness of jury charges, jury arguments, and rulings on evidence which deal with damages and compensation, cannot work a reversal.” (Citations omitted.)
This same point was upheld very recently in the case of State of Alabama v. Hines, 293 Ala. 509, 306 So.2d 259 (Jan. 16, 1975), and in State of Alabama v. Ward, 293 Ala. 516, 306 So.2d 265 (January 9, 1975).
Affirmed.
BLOODWORTH, JONES, ALMON, and EMBRY, JJ., concur.